Per Curiam.

The respondent violated the terms of his escrow receipt, submitted a false affidavit in supplementary proceedings, was less than honest with a brother attorney, and was not candid before the Referee. The Referee attributes the respondent’s lack of candor to anxiety over these proceedings. Since all the money in question has been repaid and in view of this and his otherwise good record, we limit the discipline to suspension for six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Peck, P. J., Breitel, Frank, Valente and McNally, JJ., concur.
Respondent suspended for a period of six months or until the further order of this court.